Citation Nr: 1437004	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-19 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for bilateral sternoclavicular joint strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2009 and November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2013, the Veteran testified at a video conference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).   At the Board hearing, the Veteran clearly stated on the record of proceedings that he was withdrawing his appeal concerning the issue of entitlement to service connection for a bilateral eye condition, and thus that issue is no longer a part of the current appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). A transcript of the hearing has been associated with the claims file. 

In March 2013, additional medical evidence was associated with the claims file.  A waiver of the Veteran's right to have this evidence initially considered by the RO was submitted in August 2012.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).   

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his bilateral hearing loss, and bilateral sternoclavicular joint strain.  At the Veteran's March 2013 video conference Board hearing the Veteran stated that he lost rotation in both shoulders, cannot use a manual screwdriver, and his hands tremble due to his shoulder disability.  The Veteran stated that he can only pick up ten pounds, has trouble tying his shoes, and has trouble with physical activities such as mowing the lawn.  The Veteran also complained of limitation of motion and that his symptoms are worsening.  The Veteran stated that his hearing has gotten worse, and that he requires his wife to constantly repeat herself.  The Veteran stated that he basically needs to read his wife's lips.  The Veteran's wife corroborated that the Veteran's hearing had worsened within the past year.   

Thus, as it appears that the Veteran's bilateral shoulder disability and bilateral hearing loss are more severe than when he was examined by VA in February 2009 (joint examination), and June 2012 (audio examination) the Board finds that a remand is necessary in order to schedule the Veteran for appropriate VA examinations in order to assess the current nature and severity of his service-connected bilateral sternoclavicular joint strain, and bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Furthermore, the Veteran's statements regarding his bilateral sternoclavicular joint strain symptomatology indicate a potential neurological disability which must be assessed.



Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent VA or non-VA treatment records regarding the Veteran's bilateral hearing loss, and bilateral sternoclavicular joint strain.  After securing any necessary authorization forms, obtain all identified records.  All attempts should be made to obtain any identified records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. The Veteran should be scheduled with an appropriate in-person examination to determine the current severity of the Veteran's bilateral hearing loss.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

In particular, the examiner must assess the current nature, extent, and severity of this hearing loss disability, and, in so doing, must fully describe the effects on the Veteran's daily functioning.  

3. Schedule the Veteran for the appropriate VA examination to address the current severity of the bilateral sternoclavicular joint strain, as well as the etiology of any nerve damage.  The examiner is asked to address the following.  

a) The examiner must first ascertain the current nature and severity of the Veteran's service-connected left shoulder disability.   Examination findings pertinent to the Veteran's bilateral sternoclavicular joint strain should be reported to allow for application of VA rating criteria for musculoskeletal disabilities.  Range of motion should be reported along with the point (in degrees) that motion is limited by additional function loss due to pain, weakness, fatigue or incoordination.  All current disorders of the Veteran's shoulders, to include neurological disorders (nerve damage), should also be clearly reported.  

b) The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed neurological disorder of the Veteran's left or right shoulder is proximately due to, a result of, or aggravated by (permanently worsened beyond the natural progression of the disease) the Veteran's service-connected bilateral sternoclavicular joint strain.

The examiner should provide a full explanation and reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

4. Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

